Citation Nr: 1126513	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Iowa City Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of procedures performed at Quincy Medical Group, Quincy Illinois, on July 22, 2009. 


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Iowa City Health Care System.  


FINDINGS OF FACT

1.  Service connection is not in effect for any disability at any time during the appeal period.  

2.  The Veteran underwent a biopsy at Quincy Medical Group, on July 22, 2009.

3.  The evidence shows that the Veteran had other health care coverage under an insurance plan that would pay, in whole or in part, the costs of his July 22, 2009, private medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at Quincy Medical Group, Quincy, Illinois, on July 22, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts regarding the issue decided herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements. Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

At any rate, the Veteran was provided with the notice required by the VCAA in correspondence provided to him over the course of this appeal.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for payment/reimbursement.  Consequently, the duty to notify and assist has been met.

Payment/Reimbursement of Unauthorized Medical Expenses

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing regulations.

In this case, the record shows that the Veteran does not have a service-connected disability rated totally disabling and his treatment at the non-VA medical facility was not for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Moreover, the Veteran has not alleged that his treatment was for any of the aforementioned purposes.  Consequently, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

Alternatively, to be eligible for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and,

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).   

The facts in this case are not in dispute.  In February 2010, the Veteran submitted a claim for reimbursement of unauthorized medical expenses.  The Veteran indicated he was seeing a VA physician for a high PSA and mentioned that he was going to have back surgery the following week at a private facility.  The VA physician allegedly informed the Veteran that the physician would like the Veteran to have a biopsy of his prostate performed prior to the surgery.  The Veteran contacted VA to try and schedule the biopsy prior to his private back surgery but this could not be accomplished.  The Veteran was unable to cancel the back surgery as this was related to a Workman's Compensation Claim.  The Veteran went to a private health care provider in February 2009 who performed the biopsy.  The bill from Quincy Medical Group reveals that the Veteran has Blue Cross/Blue Shield which paid some of the bill for the treatment rendered.  The Veteran is attempting to recoup copayments he is being billed for.  

The Board finds that the Veteran is not entitled to reimbursement of unauthorized medical expenses incurred as a result of procedures performed at Quincy Medical Group, Quincy Illinois, on July 22, 2009.  The evidence of record establishes that the Veteran's bill from Quincy Medical Group demonstrates that payments were made by a health insurance company.  

Having established that the Veteran was covered under a health-plan contract for payment or reimbursement, in whole or in part, on the date of treatment rendered by Quincy Medical Group, on July 22, 2009, the Board finds that he is ineligible to receive payment or reimbursement for that treatment from VA.  Accordingly, the Board need not address the remaining criteria of eligibility for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations.

In the absence of evidence showing that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, the Board finds that payment or reimbursement of those services is not warranted.  The Board lacks authority to award medical care benefits except as authorized by statute and regulations.  The Board finds that the preponderance of the evidence is against the Veteran's claim and that claim must be denied. 


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


